331 S.W.3d 722 (2011)
STATE of Missouri, Respondent,
v.
Shelton LARKIN, Appellant.
No. ED 94331.
Missouri Court of Appeals, Eastern District, Division Three.
February 22, 2011.
Scott Thompson, St. Louis, MO, for appellant.
Chris Koster, Atty. Gen., Timothy A. Blackwell, Jefferson City, MO, for respondent.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Defendant Shelton Larkin appeals the trial court's judgment and sentence after a jury convicted him of unlawful possession of a firearm and unlawful use of a weapon.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).